Case 4:19-cr-40049-KES Document 190 Filed 09/24/20 Page 1 of 10 PageID #: 1100




                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                          4:19-CR-40049-04-KES

                   Plaintiff,

       vs.                                     ORDER DENYING MOTION FOR
                                               RELIEF UNDER THE FIRST STEP
 MELISSA JOY HERRBOLDT,                                   ACT

                   Defendant.


      Defendant, Melissa Joy Herrboldt, moves for compassionate release

under 18 U.S.C. § 3582(c)(1)(A)(i). Docket 175. Plaintiff, the United States of

America, opposes the motion. Docket 187. For the following reasons, the court

denies defendant’s motion for compassionate release.

                                  BACKGROUND

      Herrboldt pleaded guilty to conspiracy to distribute a controlled

substance in violation of 21 U.S.C. §§ 841(a)(1) and 846. Dockets 85, 90. On

January 27, 2020, this court sentenced Herrboldt to 51 months in custody

followed by 3 years of supervised release. Docket 133; Docket 134 at 2-3.

Herrboldt is eligible for home confinement on April 19, 2023, and her current

anticipated release date is September 20, 2023. Docket 177 at 139.

      Herrboldt is incarcerated at Federal Correctional Institution (FCI)

Waseca, a low-security correctional institution in Waseca, Minnesota. Id. at 92;

Docket 183 at 1. As of September 24, 2020, there are currently 108 active

COVID-19 cases among FCI Waseca’s inmates, 3 active COVID-19 cases among
Case 4:19-cr-40049-KES Document 190 Filed 09/24/20 Page 2 of 10 PageID #: 1101




the facility’s staff, 102 inmates and 6 staff have recovered from COVID-19, and

there are zero deaths from COVID-19. See BOP: COVID-19 Update, Fed. Bureau

of Prison, https://www.bop.gov/coronavirus/ (last visited on Sept. 24, 2020).

      Herrboldt is 25 years old. Docket 177 at 5. Herrboldt’s health conditions

include cardiac arrhythmia, atrioventricular nodal reentry tachycardia

(AVNRT), and Woff-Parkinson-White syndrome (WPW). Id. at 1. Herrboldt takes

medication to control her cardiac arrhythmia. Id. at 1, 8, 30.

      On March 30, 2020, Herrboldt submitted a request for compassionate

release to the warden, requesting that she be considered for home confinement

because of her health and COVID-19. Id. at 144. There is no record of the date

the warden received her request, but the warden denied the request on April 9,

2020. Id. at 145. After her initial request was denied, Herrboldt filed additional

requests for home confinement. Docket 175-1 at 12-13. She also filed two

appeals, challenging the denial of her requests for home confinement. Docket

177 at 142; Docket 175-1 at 8, 10-11. All her appeals were denied. Docket 175-

1 at 7, 9.

      On April 3, 2020, Herrboldt filed a pro se motion with the court for relief

under the First Step Act. Docket 148. The court denied Herrboldt’s motion

because Herrboldt did not demonstrate that she exhausted her administrative

remedies or submitted a request to the warden before she filed her motion with

the court. Docket 151. On August 7, 2020, Herrboldt filed a second pro se

motion with the court for relief under the First Step Act. Docket 175.

Herrboldt’s counsel subsequently filed a supplement to her pro se motion.

                                        2
Case 4:19-cr-40049-KES Document 190 Filed 09/24/20 Page 3 of 10 PageID #: 1102




Docket 183.

                                 DISCUSSION

      Because sentences are final judgments, a court ordinarily “may not

modify a term of imprisonment once it has been imposed[.]” 18 U.S.C.

§ 3582(c). In 2018, Congress passed the First Step Act (FSA). Pub. L. No. 115-

391, 132 Stat. 5194 (2018). In pertinent part, the FSA amends 18 U.S.C.

§ 3582(c)(1)(A) to permit inmates in specified circumstances to file motions in

the court where they were convicted seeking compassionate release. § 603.

Compassionate release provides a narrow path for defendants with

“extraordinary and compelling reasons” to leave prison early. 18 U.S.C.

§ 3582(c)(1)(A)(i). Such a sentence must comply with the 18 U.S.C. § 3553(a)

sentencing factors and “applicable policy statements issued by the Sentencing

Commission[.]” 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission’s policy

statement, which was adopted before the FSA, requires both “extraordinary

and compelling reasons” and that “the defendant is not a danger to the safety

of any other person or to the community, as provided in 18 U.S.C. § 3142(g)[.]”

U.S.S.G. § 1B1.13(1) (U.S. Sentencing Comm. 2018). The burden to establish

that a sentence reduction is warranted under 18 U.S.C. § 3582(c) rests with

the defendant. See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).

      Herrboldt argues that the “unprecedented and extraordinary risk posed

by the global COVID-19 pandemic,” together with her health conditions,

satisfies the “extraordinary and compelling reasons” standard under 18 U.S.C.

§ 3582(c)(1)(A)(i). Docket 183 at 1. Herrboldt requests a sentence of time served

                                        3
Case 4:19-cr-40049-KES Document 190 Filed 09/24/20 Page 4 of 10 PageID #: 1103




and, if deemed necessary by the court, a period of home confinement as a

condition of supervised release. Id.

I.    Administrative Exhaustion

      Previously, only the Bureau of Prisons (BOP) Director possessed the

authority to bring a compassionate release motion on a defendant’s behalf.

With the enactment of the FSA, however, Congress has now permitted courts to

grant compassionate release on motions filed by defendants “after the

defendant has fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse

of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier . . . .” 18 U.S.C. § 3582(c)(1)(A).

      Herrboldt submitted her first request for compassionate release on

March 30, 2020. The warden denied her request on April 9, 2020. The 30-day

period expired on May 11, 2020. Given that the 30-day waiting period required

by 18 U.S.C. § 3582(c)(1)(A) has lapsed, Herrboldt’s motion is ripe for review on

the merits.

II.   Extraordinary and Compelling Reasons

      Section 3582(c)(1)(A)(i) provides that the sentencing court may grant

compassionate release based on “extraordinary and compelling reasons[.]”

Congress did not define what constitutes “extraordinary and compelling.” See

28 U.S.C. § 994(t). Rather, the Sentencing Commission was directed to

promulgate “the criteria to be applied and a list of specific” extraordinary and

compelling examples. Id. Prior to Congress passing the FSA, the Sentencing

                                           4
Case 4:19-cr-40049-KES Document 190 Filed 09/24/20 Page 5 of 10 PageID #: 1104




Commission limited “extraordinary and compelling reasons” to four scenarios.

U.S.S.G. § 1B1.13 cmt. n.1(A)-(C). The four scenarios pertain to a defendant’s

(1) terminal illness, (2) debilitating physical or mental health condition,

(3) advanced age and deteriorating health in combination with the amount of

time served, and (4) compelling family circumstances. Id. Additionally, there is

a fifth catch-all category for an “extraordinary and compelling reason other

than, or in combination with, the reasons described in subdivisions (A) through

(C)” as determined by the Director of the Bureau of Prisons. U.S.S.G. § 1B1.13

cmt. n.1(D).

      After the FSA was passed, the Sentencing Commission did not update its

policy statement because the Sentencing Commission has not had a quorum.

See United States v. Beck, 425 F. Supp. 3d 573, 579 n.7 (M.D.N.C. 2019) (“As

the Sentencing Commission lacks a quorum to amend the U.S. Sentencing

Guidelines, it seems unlikely there will be a policy statement applicable to

[compassionate-release] motions brought by defendants in the near future.”).

As a result, district courts are left to determine whether the policy statement of

the Sentencing Commission that was in existence when the FSA was passed

still applies. See United States v. Rodd, 2019 WL 5623973, at *3 (D. Minn. Oct.

31, 2019); United States v. Brown, 2020 WL 2091802, at *5-6 (S.D. Iowa Apr.

29, 2020). It is clear that Congress wishes to “[i]ncreas[e] the [u]se . . . of

[c]ompassionate [r]elease” by allowing district courts to grant petitions

“consistent with applicable policy statements” from the Sentencing

Commission. See 132 Stat. at 5239; 18 U.S.C. § 3582(c)(1)(A). But the

                                          5
Case 4:19-cr-40049-KES Document 190 Filed 09/24/20 Page 6 of 10 PageID #: 1105




Commission has not addressed whether the policy statement from the old

regime is applicable to the new statute nor has it adopted a new policy

statement. Because the First Step Act changed the way a compassionate

release motion may be brought, “several district courts have concluded that the

discretion vested in the BOP Director under the catch-all provision now belongs

coextensively to federal judges.” United States v. Condon, 2020 WL 2115807, at

*3 (D.N.D. May 4, 2020) (citing United States v. Fox, 2019 WL 3046086, at *3

(D. Me. July 11, 2019); United States v. Beck, 425 F. Supp. 3d 573, 578-80

(M.D.N.C. 2019); United States v. Cantu, 423 F. Supp. 3d 345, 352-53 (S.D.

Tex. 2019)); see also United States v. Rivernider, 2020 WL 597393, at *3 (D.

Conn. Feb. 7, 2020). This uncertainty has not yet been addressed by the

Eighth Circuit. See United States v. Rodd, 966 F.3d 740, 747 (8th Cir. 2020)

(“We need not determine whether the district court erred in adhering to the

policy statements in § 1B1.13.”); see also United States v. Frith, 2020 WL

4229160, at *2 (D.N.D. July 23, 2020).

      Assuming that the policy statements continue to apply to compassionate

release motions brought under the amended FSA, Herrboldt has failed to show

that her health conditions rise to extraordinary and compelling circumstances.

      Herrboldt contends that her circumstances warrant relief under the

medical conditions category, U.S.S.G. § 1B1.13 comment note 1(A), and the

catch-all provision, U.S.S.G. § 1B1.13 comment note 1(D). Docket 183 at 4-11.

Herrboldt argues that her health conditions put her at high-risk of serious

complications if she contracts COVID-19. Id. at 9.

                                         6
Case 4:19-cr-40049-KES Document 190 Filed 09/24/20 Page 7 of 10 PageID #: 1106




      COVID-19 appears to pose a particular risk for individuals with certain

existing health conditions. People with the following health conditions are at an

increased risk of severe illness from COVID-19: cancer, chronic kidney disease,

COPD, immunocompromised state from organ transplant, obesity (a BMI of 30

or higher), serious heart conditions, sickle cell disease, and Type II diabetes.

People with Certain Medical Conditions, Ctrs. for Disease Control & Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-conditions.html (Sept. 11, 2020). The following are considered

serious heart conditions that increase the risk of severe illness from COVID-19:

heart failure, coronary artery disease, cardiomyopathies, and pulmonary

hypertension. Id. The Centers for Disease Control and Prevention (CDC) also

provided a list of medical conditions that might put a person at an increased

risk of severe illness from COVID-19. Id. These medical conditions include

asthma (moderate to severe), hypertension or high blood pressure, smoking,

liver disease, Type 1 diabetes mellitus, and several others. Id.

      The court has reviewed the medical records submitted in this case.

Herrboldt’s health conditions include cardiac arrhythmia, AVNRT, and WPW.

Docket 177 at 1. Herrboldt’s heart conditions are not listed as serious heart

conditions that increase the risk of severe illness from COVID-19. See United

States v. Cerda, 2020 WL 4751824, at *2 (S.D.N.Y. Aug. 17, 2020) (noting

arrhythmia was not listed as a serious heart condition that increases risk of

severe illness from COVID-19 and finding defendant’s medical conditions,

which included hypertension and arrhythmia, did not justify compassionate

                                         7
Case 4:19-cr-40049-KES Document 190 Filed 09/24/20 Page 8 of 10 PageID #: 1107




release); United States v. Freedland, 2020 WL 4926542, at *5 (E.D. Pa. Aug. 21,

2020) (same). Additionally, Herrboldt has not identified how her heart

conditions prevent her from providing self-care in a correctional facility setting

or how they amount to extraordinary and compelling circumstances.

      While Herrboldt’s heart conditions may put her at a higher risk of severe

illness if she contracts COVID-19, that has not been the case as of yet. See

United States v. Fry, 2020 WL 1923218, at *1 (D. Minn. Apr. 21, 2020) (holding

that to merit compassionate release, inmate “must show more than a mere

speculation of the possibility of contracting the virus.”). Additionally, there is

no evidence in the record to suggest she has not been able to manage her heart

conditions while in the prison environment. Herrboldt is receiving medical

attention and treatment for these conditions, which all appear to be controlled

or monitored. See, e.g., Docket 177 at 5, 6, 8-9, 20, 22-23, 28, 30, 33 (detailing

evaluations, follow-up visits, and chronic care visits and listing medication for

cardiac arrhythmia). “Chronic conditions that can be managed in prison are

not a sufficient basis for compassionate release.” United States v. Ayon-Nunez,

2020 WL 704785, at *3 (E.D. Cal. Feb. 12, 2020) (internal quotation omitted).

Thus, the court finds that Herrboldt does not satisfy the criteria under U.S.S.G.

§ 1B1.13 comment note 1(A) or U.S.S.G. § 1B1.13 comment note 1(D).

      COVID-19 has infiltrated FCI Waseca, but it has not had catastrophic

effects. At the present time, there are 111 active COVID-19 cases among the

inmates and staff at FCI Waseca. See United States v. Melgarejo, 2020 WL

2395982, at *3 (C.D. Ill. May 12, 2020) (“[T]he mere presence of COVID-19 in a

                                         8
Case 4:19-cr-40049-KES Document 190 Filed 09/24/20 Page 9 of 10 PageID #: 1108




particular prison . . . cannot justify compassionate release—if it could, every

inmate in that prison could obtain release.”). Although Herrboldt is unable to

practice preventative measures as effectively in custody as she would in home

confinement, FCI Waseca encourages inmates to wash their hands frequently,

wear facial masks, and practice social distancing when feasible. See BOP

Implementing Modified Operations, Fed. Bureau of Prisons,

https://www.bop.gov/coronavirus/covid19_status.jsp (last visited Sept. 22,

2020). Herrboldt can do all those recommendations to some extent.

      The court believes that Herrboldt’s health conditions are appropriately

managed at FCI Waseca, that the facility is engaged in strenuous efforts to

protect inmates against the spread of COVID-19, and that it would act to treat

any inmate who does contract COVID-19. Although the court in no way

underestimates Herrboldt’s health conditions, such ailments, coupled with the

present conditions at FCI Waseca, do not establish extraordinary and

compelling reasons justifying her early release.

      Even if Herrboldt’s medical conditions are “extraordinary and compelling

reasons warrant[ing] such a reduction” under 18 U.S.C. § 3582(c)(1)(A)(i), the

sentencing factors in § 3553(a) do not weigh in favor of a reduction. Herrboldt

was found responsible for distributing approximately 12,500 fentanyl pills,

approximately 850 grams of fentanyl, in South Dakota. Docket 122 ¶ 15.

Herrboldt’s total offense level was 27, and she was in criminal history category

II. Id. ¶¶ 30, 37. Although there was a mandatory minimum sentence of 120

months in custody, Herrboldt met the criteria set forth in 18 U.S.C.

                                        9
Case 4:19-cr-40049-KES Document 190 Filed 09/24/20 Page 10 of 10 PageID #: 1109




§ 3553(f)(1)-(5), which allowed the court to sentence her below the mandatory

minimum. Id. ¶¶ 80, 81. At sentencing, Herrboldt’s guideline range was 78-97

months in custody. Id. ¶ 81. Taking into consideration Herrboldt’s sobriety, the

court sentenced Herrboldt well below her guideline range to 51 months in

custody. Docket 133. Herrboldt has only served approximately 12% of her full

term and approximately 14% of her statutory term. Docket 177 at 140. The

original sentence was chosen with care, considering Herrboldt’s and her

community’s needs and all of the other applicable sentencing factors.

Therefore, the court finds that Herrboldt’s sentence of 51 months in custody

followed by 3 years of supervised release continues to be appropriate for the

seriousness of the crime to which she pleaded guilty.

                                 CONCLUSION

      Herrboldt has failed to satisfy the extraordinary and compelling reason

standard. Thus, it is

      ORDERED that defendant’s motion for relief under the First Step Act

(Docket 175) is denied.

      Dated September 24, 2020.

                                     BY THE COURT:


                                     /s/ Karen E. Schreier
                                     KAREN E. SCHREIER
                                     UNITED STATES DISTRICT JUDGE




                                       10
